Citation Nr: 0611924	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-08 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine at L4-5, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from May 1980 to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine 
at L4-5 is characterized by evidence indicating motion of the 
thoracolumbar spine limited to 0 to 60 degrees of forward 
flexion, with pain from 50 degrees; extension, right lateral 
flexion, and right and left lateral rotation limited to 0 to 
20 degrees, with pain at 20 degrees, and left lateral flexion 
to 25 degrees, with pain from 20 degrees; with X-ray evidence 
of degenerative arthritis; and, no evidence of associated 
radiculopathy or impairment of lower extremity motor or 
sensory function on repeated examination.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of a 40 percent 
rating for degenerative disc disease of the lumbar spine at 
L4-5 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes 5003, 5292, 5293 and 5295 (2002 and 2003) 
and 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim for an increased rating for degenerative disc 
disease of the lumbar spine at L4-5, currently evaluated as 
40 percent disabling.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VA's responsibilities pursuant to 
38 U.S.C. § 5103(a), includes providing notice to a claimant 
of the VA's duty to assist, before the initial unfavorable 
agency of original jurisdiction (AOJ) decision (i.e., that of 
the RO) on a claim for VA benefits.  The veteran's claim for 
an increased evaluation, in excess of a 20 percent rating, 
for degenerative disc disease of the lumbar spine at L4-5 was 
received at the RO in August 1999, and an increased 40 
percent evaluation was granted by the RO decision of April 
2000.  Notice of the VA's duty to assist was issued to the 
veteran in March 2001, prior to the readjudication and denial 
of the claim in an RO decision and statement of the case 
(SOC) dated in April 2001.  A second duty to assist notice 
was issued in May 2001, prior to the de novo readjudication 
of the claim in a July 2001 supplemental statement of the 
case (SSOC).  A third notice of the VA duty to assist was 
issued in March 2003, prior to the de novo readjudication of 
the claim in a March 2004 RO decision and an August 2005 
SSOC.  The Board remanded the appeal for additional 
consideration, and an SSOC of March 2006 was issued 
thereafter.  Accordingly, any defect with respect to the 
timing of the notices was harmless error.  

In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 206 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  

The several notices of the VA's duty to assist comply with VA 
law and regulations, and advised the veteran of the sort of 
evidence not of record that is necessary to substantiate the 
claim on appeal.  The claimant was advised of what evidence 
the VA will obtain, and what information the claimant was 
expected to provide.  The claimant was asked to submit all 
evidence in the claimant's possession that pertains to this 
claim.  

Although the notices made no reference to veteran's status 
and the effective date of any increase in disability, there 
is no prejudice to the claimant since her veteran status is 
not questioned, and the claim on appeal is being denied-an 
effective date of any increased rating will not be assigned.  
The veteran has failed to submit medical evidence which meets 
the criteria for an evaluation in excess of 40 percent 
despite being repeatedly asked to do so, and there is no 
evidence thus supportive of such a finding, independent of 
what evidence the veteran may have submitted.  

The VA provided the veteran with appropriate VA examinations 
in February 2001 and May 2003.  All VA and identified private 
treatment records were obtained.  Accordingly, there is no 
further available development indicated.  See 38 U.S.C.A. 
§ 5103(b).  VA has made reasonable efforts to identify and 
obtain relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a),(b),(c).  

The record also indicates that the veteran was provided with 
copies of all communications and adjudications, including all 
pertinent RO rating decisions, the statement of the case 
(SOC) and all supplemental statements of the case (SSOCs).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this appeal as to the claim.  Given the 
development undertaken by the RO-particularly, the May 2003 
VA examination and medical opinion, and the fact that the 
veteran has pointed to no other pertinent evidence which has 
not been obtained, the record is ready for appellate review 
of the claim on appeal.  

The veteran and through her representative have been 
repeatedly advised of the need to submit medical evidence of 
an increase in the disability.  There is adequate evidence of 
record to adjudicate the claim.  Accordingly, there is no 
prejudice in proceeding with a decision in the appeal at this 
time.  See Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 206 WL 519755 (U. S. Vet. App. Mar. 3, 2006); See also, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 38 C.F.R. 
§ 20.1102 (2005) (Pertaining to harmless error).  

The Merits of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R.§§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.  

Degenerative arthritis, if established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Additionally, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Plate V; See also, Note (2), 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243.  

The words "slight," "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." See 38 
C.F.R. § 4.6.  The use of descriptive terminology such as 
"mild" by medical examiners, although relevant, is not 
dispositive of an issue. All evidence must be evaluated. See 
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Under Diagnostic Code 5292, in effect prior to September 23, 
2002, a 40 percent rating is assigned for severe limitation 
of lumbar spine motion.  38 C.F.R. § 4.71a.  No greater 
rating is available under Diagnostic Code 5292.  

The veteran's low back disorder is rated as degenerative disc 
disease.  The former criteria for degenerative disc disease, 
at Diagnostic Code 5293, provide for a 40 percent rating when 
intervertebral disc syndrome is severe with recurring attacks 
and only intermittent relief.  A 60 percent rating is 
warranted when intervertebral disc syndrome is pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of disease disc, with little intermittent relief.  38 
C.F.R. § 4.71a, DC 5293 (effective prior to September 23, 
2002).  

The rating criteria for degenerative disc disease, at 
Diagnostic Code 5243, became effective September 23, 2002, 
and evaluates the disorder on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation, for the period beginning on 
the effective date of such revisions.  Under the new schedule 
for rating spine disabilities effective from September 26, 
2003 (codified at 38 C.F.R. §§ 4.71a, Diagnostic Codes 5243), 
the criteria for rating intervertebral disc syndrome (IDS) 
remained substantively unchanged from the rating criteria 
effective September 23, 2002.  

Diagnostic Codes 5235 to 5243, in pertinent part, provide 
that the veteran's low back disorder be rated as follows:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine......................................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine................................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis
of the entire thoracolumbar 
spine...................................................................40

Under Note (1) to this provision, associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Under Note (2), for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.    

Under Note (3) of the foregoing, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in Note 2.  Provided that the 
examiner supplies an explanation, the examiner's assessment 
that the range of motion is normal for that individual will 
be accepted.  Note (4) provides that each range of motion 
measurement should be rounded to the nearest five degrees.  




Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6) provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  

The Board finds that the criteria for an evaluation in excess 
of a 40 percent rating are not met under either the former 
criteria for IDS at Diagnostic Code 5293, or the revised 
criteria at 5243.  

The medical evidence of record dated prior to the September 
2002, including a VA examination report of February 2001, 
does not support a 60 percent evaluation under the former 
criteria for IDS, since the objective medical evidence of 
record shows that to the extent that the veteran's lumbar 
disorder includes any neurologic impairment, such impairment 
is far from "pronounced," with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with intermittent relief, as required at Diagnostic Code 5293 
(2001).  

The February 2001 VA examination report demonstrates normal 
neurologic testing of the lower extremities, except for a 
brisk reflex, with normal motor function, 5/5 muscle strength 
testing, normal sensation testing to both touch and pin 
prick, and no muscle atrophy.  Examination findings were 
limited to muscle spasms, with weakness and tenderness of 
both sides of the paraspinal muscles, with positive straight 
leg raising at 20 degrees bilaterally.  Flexion was limited 
to 35 degrees with pain, the veteran was unable to extend due 
to pain, and right and left lateral movements were to 40 
degrees, with right and left rotations to 35 degrees.  The 
veteran reported a history of a March 1993 right ankle 
injury, and she associated her complaints of right leg pain 
with that disorder-a disorder not for consideration in the 
present appeal.  X-ray studies of the spine revealed mild 
degenerative changes.  

Although a July 2001 VA medical statement indicates that the 
veteran's low back and right ankle disorders, together, cause 
radiating pain into the lower extremities, neurologic testing 
of both February 2001 and May 2003 show no neurologic 
disorder resulting from the veteran's low back disorder, and 
the current 40 percent rating contemplates low back pain.  
Absent neurologic findings, the claim must fail.  The 
February 2001 VA examination report is also more probative 
than the July 2001 VA medical statement, because, unlike the 
VA examination report, the VA statement does not distinguish 
symptoms of service-connected back disability from other 
causes.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  While the veteran may experience lower extremity 
pain and symptoms similar to neurologic symptoms, no credible 
medical evidence demonstrates any neurologic disorder 
associated with the veteran's low back disorder.  
Additionally, the veteran's current 40 percent disability 
evaluation already contemplates low back pain and impairment.  
The veteran's statement of medical history on VA examination 
tends to show that her lower extremity radiculopathy symptoms 
were associated with a right ankle injury and not her 
service-connected low back disorder.  

The former criteria for rating the veteran's low back 
disorder do not warrant an evaluation in excess of 40 percent 
under either Diagnostic Code 5292, on the basis of pain and 
limitation of motion of the lumbar spine, or Diagnostic Code 
5295 for lumbosacral strain.  Pursuant to Diagnostic 
Codes5292 no more than a 40 percent disability evaluation may 
be assigned for severe limitation of motion of the lumbar 
spine.  Diagnostic Code 5295 affords no more than a 40 
percent evaluation for severe lumbosacral strain.  
Accordingly, these Diagnostic Codes provides no basis for the 
grant of the claim on appeal for the earlier period.  




An evaluation in excess of 40 percent is not warranted under 
the revised criteria at Diagnostic Code 5243 since the 
veteran is not shown to have either unfavorable ankylosis of 
the entire thoracolumbar spine, or incapacitating episodes 
having a total duration of at least 6 weeks during a 12 month 
period, requiring bed rest and treatment prescribed by a 
physician.  See Diagnostic Code 5243, and Note (1).  No 
medical evidence of record objectively demonstrates such 
symptomatology.  VA treatment records show no physician 
prescribed bed rest for incapacitating episodes of low back 
pain.  

On VA examination in May 2003, motion of the thoracolumbar 
spine was shown to be limited to 0 to 60 degrees of forward 
flexion, with pain from 50 degrees; extension, right lateral 
flexion, and right and left lateral rotation were each 
limited to 0 to 20 degrees, with pain at 20 degrees, with 
left lateral flexion to 25 degrees, and pain from 20 degrees.  
X-ray studies revealed only mild degenerative arthritis, and 
the VA examiner found no neurologic impairment, no evidence 
of associated radiculopathy, and no impairment of lower 
extremity on motor and sensory function testing.  The veteran 
had muscle spasms and tenderness, but no signs of 
radiculopathy.  The veteran's primarily complaint was extreme 
difficulty in performing household activities such as bending 
down, and sitting or standing for extended periods of time.  
The veteran was found to have a normal gait, there was no 
ankylosis of the spine, and her posture was within normal 
limits.  

The above clinical findings on VA examinations are also 
consistent with VA treatment records, dated from 1999 to the 
present, which show only very occasion pertinent treatment 
for low back disability.  The most recent VA treatment 
records of May and June 2005 show complaints of lower 
extremity pain and impairment, status post right ankle injury 
in 1993, but these symptoms were associated with disorders of 
her ankles and knees, not her low back.  The above clinical 
findings warrant no more than the current 40 percent 
disability evaluation under all applicable revised Diagnostic 
Codes.  With a preponderance of the evidence against the 
claim, the appeal is denied.  


ORDER

The claim for an evaluation in excess of a 40 percent rating 
for degenerative disc disease of the lumbar spine at L4-5 is 
denied.  



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


